Citation Nr: 1758646	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  12-03 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A Travel Board hearing was held on July 6, 2015 before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C. § 7107(c) (2012).  A transcript of the hearing is of record.  The Board notes that the Veterans Law Judge who conducted the Veteran's July 2015 hearing has retired.  Generally, in such circumstances, the Veteran is to be informed of his right to an additional hearing before a different Veterans Law Judge.  However, as Veteran has withdrawn his appeal which is being dismissed below, such notice is no longer necessary.

The Veteran's claim was previously before the Board in December 2015, when the Board reopened and remanded the issue for further development.  Service connection for PTSD was granted in a July 2017 rating decision and an evaluation of 70 percent was assigned effective September 12, 2011.

In July 2017, the RO proposed a finding of incompetency.  The Veteran has subsequently submitted numerous statements regarding the proposed finding of incompetency.  There is no indication that a final rating was promulgated regarding incompetency and the matter is referred to the Agency of Original Jurisdiction (AOJ) for any necessary action.


FINDINGS OF FACT

1.  A July 2017 rating decision by the Agency of Original Jurisdiction (AOJ) granted service connection for PTSD.

2.  Because the appealed issue was fully granted by the AOJ in its July 2017 rating decision, there is no question of fact or law in this matter remaining for the Board to consider. 

CONCLUSION OF LAW

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is rendered moot by the July 2017 rating decision which granted the claim; the Board has no further jurisdiction in this matter.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.101 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a July 2017 rating decision, the Veteran was awarded service connection for PTSD.  The Board finds that the grant of service connection for PTSD contemplates the psychiatric impairment for which service connection was claimed to include the Veteran's diagnosed Major Depression as the January 2017 examiner noted that it is not possible to differentiate what symptoms are attributable to each diagnosis.  Therefore the grant of service connection for PTSD represents a full grant of the claim for service connection for an acquired psychiatric disability previously on appeal.  Because the appealed issue was fully granted by the AOJ in its July 2017 rating decision, there remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed. 


ORDER

The appeal seeking service connection for an acquired psychiatric disability to include PTSD is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


